                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

KAYLON P. BROWN                                                            PLAINTIFF

v.                               NO. 5:18CV00004 JLH

PINE BLUFF SCHOOL DISTRICT                                               DEFENDANT

                               ORDER OF DISMISSAL

       Kaylon Brown’s motion to dismiss is GRANTED. Document #41. This action is hereby

dismissed with prejudice.

       IT IS SO ORDERED this 25th day of January, 2019.




                                               J. LEON HOLMES
                                               UNITED STATES DISTRICT JUDGE
